Judgment and order reversed and a new trial granted, with costs to the appellant to abide the event, on the ground that the court erred in charging the jury that in arriving at their verdict they should consider the effect of their verdict on the defendant’s professional reputation. This error was not cured by the other portions of the charge, but was accentuated by the court’s comment in declining to charge one of plaintiff’s requests. Present — Dowling, P. J., Merrell, Martin, O’Malley and Proskauer, JJ.